Citation Nr: 1130497	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  07-31 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to May 31, 2006 for a grant of a total rating due to individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the RO.  

In July 2011, the Veteran, through his representative, raised contentions to the effect that service connection is warranted for coronary artery disease.  That claim has not been certified to the Board on appeal, nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2010).  However, it is referred to the RO for appropriate action.


FINDING OF FACT

Service connection did not become effective for any disability prior to May 31, 2006.


CONCLUSION OF LAW

The criteria for an effective date prior to May 31, 2006 for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.400(o)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to notify and assist him in the development of the issue of entitlement to an effective date prior to May 31, 2006 for a grant of a TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On May 31, 2006, VA received the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD), diabetes mellitus, and peripheral neuropathy, as well as entitlement to a TDIU.  There is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection and for a TDIU.  VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private medical records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment by VA from June 2000 to January 2007; records reflecting his treatment at Bethesda Hospital from July 2000 to September 2003; and statements from the Veteran's wife and daughter.  

In December 2006, VA examined the Veteran to determine the nature, etiology, and extent of any psychiatric disability found to be present.  The VA examination report shows that the examiner reviewed the Veteran's medical history, interviewed and examined the Veteran, documented the Veteran's medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examination was adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  However, to date, he has declined to accept that offer.  

By a rating action in February 2007, the RO granted the Veteran's claims and assigned the indicated disability ratings:  PTSD, evaluated as 50 percent disabling; Type II diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; and erectile dysfunction, evaluated as noncompensable.  All of those ratings became effective May 31, 2006, except for that for erectile dysfunction, which became effective December 29, 2006.  The combined schedular rating was 80 percent, effective May 31, 2006.  The Veteran is also entitled to special monthly compensation due to loss of use of a creative organ, effective December 29, 2006.  The RO also assigned the Veteran a TDIU, effective May 31, 2006.  The Veteran disagreed with the effective date for his TDIU, and this appeal ensued.  

In July 2007, the Veteran informed VA that it had all of the evidence on file that it needed to resolve his appeal.  

In April 2008, the Veteran completed and returned an Employment Questionnaire (VA Form 21-4140) stating that he had not been employed during the previous 12 months.

In light of the foregoing, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran contends that he became totally disabled due to his service-connected disabilities long before May 31, 2006, and that an earlier effective date for a TDIU is, therefore, warranted.  He states that he informed VA of his status long before that date.  For example, he notes that on May 2, 2000, VA received a formal claim (VA Form 21-526) of entitlement to service connection for a hearing loss disability, peripheral neuropathy, and left foot fungus.  He reported that he was "currently unable to work".  The Veteran's representative also notes that on February 4, 2004, VA received a claim (VA Form 21-4138) from the Veteran stating that he had been unable to work due to serious medical problems.  Therefore, the Veteran maintains that an effective date prior to May 31, 2006, is warranted for his TDIU.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

For veteran's who are unable to work due to service-connected disability, VA will assign a TDIU.  When, as in this case, the Veteran's schedular rating is less than total, a total rating may nonetheless be assigned provided that when there are two or more service-connected disabilities, at least one of which is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more.  In addition, the disabled person must be unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16(a) (2010). 

Generally, the effective date of an award of increased compensation for service-connected disability, such as a TDIU, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2010).  There is an exception in that the effective date may the earliest date as of which it is ascertainable that an increase in disability has occurred, provided that the application therefor is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2). (2010).

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

Applicable statutory and regulatory provisions require VA look to all communications from the Veteran which may be interpreted as applications or claims -- formal and informal -- for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a) (2010).  See Servello v. Derwinski, 3 Vet. App. 196 (1992).  

As noted above, entitlement to a TDIU is predicated on the fact that the Veteran has a service-connected disability.  In this case, service connection did not become effective for any disorder until May 31, 2006.  Thus, the Veteran did not meet the criteria for a TDIU prior to that date.  There is simply no legal basis to conclude otherwise.  Indeed, the law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board is aware that the Veteran informed VA in May 2000 and February 2004 that he was unable to work due to his medical disorders.  However, those claims were considered by the RO, and decisions were rendered.  

In December 2001, the RO denied the Veteran's claims of entitlement to service connection for a hearing loss disability, peripheral neuropathy, and a foot disorder.  In April 2004, the RO did find that the Veteran was unemployable.  However, that was due to nonservice-connected disabilities, rather than any service-connected disabilities.  Therefore, he was granted a total rating for VA pension purposes, not VA compensation.  The Veteran was notified of each of those decisions, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, those decisions became final, under the law and regulations then in effect.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  

In order to revise the December 2001 and/or April 2004 decisions, the Veteran could submit evidence of clear and unmistakable error.  38 U.S.C.A. §§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  In addition, he could file an application to revise the December 2001 decision and submit service department records not previously considered by the RO.  To date, such steps have not been taken with regard to either decision.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § .156 (2010).  

Inasmuch as the information submitted by the Veteran in May 2000 and February 2004 has previously been considered by VA in prior final decisions, it is of no force or effect in his claim of entitlement to an effective date prior to May 31, 2006, for the assignment of a TDIU.


ORDER

Entitlement to an effective date prior to May 31, 2006 for a grant of a TDIU is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


